PCIJ_AB_40_GermanMinoritySchools_DEU_POL_1931-05-15_ANX_01_NA_NA_FR.txt. 31: ÉCOLES MINORITAIRES ALLEMANDES EN HAUTE-SILESIE

ANNEXE 1

I, — DocuMENTATION RELATIVE A LA DÉCISION PRISE PAR LE CONSEIL LE
© 24 JANVIER 1931 DE CONSULTER LA COUR.

Gome Session du Conseil (septembre 1930); Journal officiel, novembre 1930 :

I. — P.-V. deuxième séance, 9 septembre 1930.
Point 2668, page 1310.

_6ime Session du Conseil (septembre 1930); Journal officiel, novembre 1930:

I. — Annexe 1249, page 1640:
a) Appel du Deutscher Volksbund du 5 juin 1930.
b) Observations du Gouvernement polonais qui accompagnaient l’appel.
c) Avis émis, le 10 février 1930, par le président de la Commission
mixte pour la Haute-Silésie.
2. — P.-V. cinquième séance, 27 septembre 1930.
Point 2713, page 1521.

En dehors des Actes du Conseil.

Avis émis par le président de la Commission mixte pour la Haute-Silésie
le 15 février 1929, cité dans l’avis du ro février 1930.

II. — DocUMENTATION CONCERNANT LES EXAMENS LINGUISTIQUES MENTION-
NÉS DANS LA RÉSOLUTION DU CONSEIL DU 12 MARS 1927.

44me Session du Conseil (mars 1927); Journal officiel, avril 1927:

I. — Annexe 942 a), page 481:
Appel du Deutscher Volksbund du 15 janvier 1927.
2. — P.-V. troisième séance, 8 mars 1927.
Point 1884, page 376.
3. — Annexe 942, page 474:
Rapport de M. Urrutia.
4. — P.-V. septième séance, 12 mars 1927.
Point 1915, page 400. |

48me, Session du Conseil (décembre 1927); Journal officiel, février 1928 :

1, — Annexe 1003, page 217:
Note polonaise du 18 octobre 1927.
2. — Annexe 1003 a), page 218:

- Lettre de M. Urrutia, du 4 novembre 1927.
3. — Annexe 1003 6), page 219:

Télégramme du Gouvernement allemand, du 14 novembre 1927.
4. — P.-V. cinquiéme séance, 8 décembre 1927.

Point 2086, page 156.

31
